DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-10, 12-24 and 26-28 have been considered but are moot because the new ground of rejection set forth below in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. US PG-Pub(US 20170336874 A1) as cited by applicant in IDS filed on 03/31/2020 in view of Huang et al. US PG-Pub(US 20120068917 A1) as cited by applicant in IDS filed on 12/20/2019 in view of Rivard US Patent (US 8971637 B1) in view of Panwar ("Hand Gesture Recognition based on Shape Parameters ").
determining a respective interval from the reference point of the frame object to each of a multiplicity of points on an outline of the frame object; generating a measured interval profile for each frame object based on the intervals, wherein the measured interval profile of the frame object comprises a parameterization of the outline of the frame object in polar coordinates starting from the reference point of the frame object, and wherein the measured interval profile is generated by plotting a length of a pointer from the reference point to the outline of the frame object over a complete revolution clockwise starting from a perpendicularly upward location; 
Regarding Claim 1, Chun teaches a method for capturing a user input based on a gesture, the method comprising: capturing image data having at least two frames, wherein the frames have associated recording times ¶[0043], a wearable electronic device acquires a hand image of a user (S10). Here, the hand image is an image including the user's hand, which is not limited to a stereoscopic image. The hand image may be a monoscopic image. In this step, there are no restrictions on a detailed method in which the wearable electronic device acquires an image. For example, the wearable electronic device may directly capture a hand image of a user with a predetermined camera included therein or may receive an image captured by another device.)
wherein the frames have associated recording times (¶[0072] Under the above-described prerequisites described in Table 2, the gesture detection module 22 may configure the hand contour information in various methods. For example, the gesture detection module 22 may detect a contour of a hand every frame or at predetermined frame intervals and may generate and deliver the hand contour information. The examiner interprets that the prior art is recording an outline of the hand at every frame or at a predetermined frame interval).
performing a segmentation of each of the captured frames 0066], the gesture detection module 22 may configure hand trajectory information in various methods for a predetermined time. That is, the gesture detection module 22 may divide the entire hand trajectory into hand trajectory segments in various methods, express each of the hand trajectory segments as its corresponding hand trajectory information, and deliver the hand trajectory information to the gesture recognition module 24. The examiner interprets the prior art is perform segmentation on the captured image of the hand in order to determine the trajectory.)determining a respective frame object for each frame, and determining a reference point for the frame object ([0052] Subsequently, the IoMTW system, for example, the wearable electronic device or the processing unit finds a hand movement path from the hand area sequence obtained in step S11 (S13). In more detail, the wearable electronic device or the processing unit finds a position of the hand on the basis of the hand area detected from each frame. A position of the hand may be, for example, a position of a center point of the hand in a screen and may be found using a predetermined specific point of the hand or the palm. The examiner interprets the prior art is determining the frame object to be the hand of a person and will detect the center of the hand as the reference point).
the reference points of the frames determine a trajectory (¶[0053] Also, the wearable electronic device or the processing unit may find a movement path of the center point of the hand, that is, a hand trajectory ,or each frame)
determining a trajectory based on a relative change of positions of the reference points of the frames; (¶[0053, The found movement path may be represented as hand trajectory information. The hand trajectory information may be utilized as information for recognizing a hand gesture in the following step S14 regardless of its format)
determining a gesture based on the trajectory and the determined geometric profile features and generating and outputting an output signal based on the determined gesture. (¶[0056], a hand gesture is recognized by considering both of the hand contour information found in step S12 and the hand trajectory information found in step S13. Also, the IoMTW system finds a gesture command corresponding to the recognized hand gesture and outputs the gesture command.)

    PNG
    media_image1.png
    336
    279
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    415
    544
    media_image2.png
    Greyscale
Chun does not explicitly teach determining a respective interval from the reference point of the frame object to each of a multiplicity of points on an outline of the frame object; generating a measured interval profile for each frame object based on the intervals, wherein the measured interval profile of the frame object comprises a parameterization of the outline of the frame object in polar coordinates starting from the reference point of the frame object
Huang teaches determining a respective interval from the reference point of the frame object to each of a multiplicity of points on an outline of the frame object (As seen in Figure 7, the examiner interprets Bp to be the reference point and Ft1, Ft3, and Ft5 to be the multiplicity of points on the outline of the hand. As seen in Figure 10, shows the interval from the reference point Bp to the each point on the outline of the hand which is measured in distance according to the graph shown.)generating a measured interval profile for each frame object based on the intervals (As seen in Figure 10, the prior art shows a measured interval profile produced for the frame object which is the hand of a person. The intervals are measured by the distance between the reference point Bp and each Ft points which correspond to a finger of the hand.) wherein the measured interval profile of the frame object comprises a parameterization of the outline of the frame object in polar coordinates starting from the reference point of the frame object (Fig. 7 shows that they are using the center of the hand and measuring the distance to the outline of a finger and angle which is also disclosed in ¶[0065] and they plot those points as seen in fig. 10.) 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Huang to Chun in order to determine an interval profile for each frame object in order to determine gesture.  One skilled in the art would have been motivated to modify Chun in this manner in order to apply a geometric classification algorithm to recognize the gesture. (Huang, ¶[0012])
However Huang and Chun do not explicitly teach wherein a first derivative and a second derivative with respect to location of the interval profiles are determined and a profile comparison of the interval profiles is effected based on the determined first and second derivative with respect to location, wherein geometric features of the interval profiles are determined based on the first and second derivative with respect to location, and wherein the geometric features of the interval profile include a number and placement of extreme values and points of inflection of the interval profile.
Rivard teaches wherein a first derivative and a second derivative with respect to location of the interval profiles are determined (Col 12, Lines 37-42, In a variant example of implementation of the present invention, edge candidates corresponding to extrema of the intensity variation are determined in a basis of the second derivative of the intensity profile (i.e. the slope variation), while the first derivative of the intensity profile (i.e. the slope or the intensity variation) at each position along the x-axis corresponding to an identified extrema is used to determine if the respective extrema is a peak or a valley.)and a profile comparison of the interval profiles is effected based on the determined first and second derivative with respect to location (Col 13, Lines 40-43, At step 706, the slope value is compared to a predefined global threshold. If the slope value at the particular position is positive and if the slope value is greater than the global threshold at step 706, the particular position is identified as corresponding to an edge candidate. The examiner interprets that the prior art is comparing the slope of the intensity profiles to a threshold based on the derivatives of the profile.), wherein geometric features of the interval profiles are determined based on the first and second derivative with respect to location and wherein the geometric features of the interval profile include a number and placement of extreme values and points of inflection of the interval profile. (Col 12, Lines 37-42, edge candidates corresponding to extrema of the intensity variation are determined in a basis of the second derivative of the intensity profile (i.e. the slope variation), while the first derivative of the intensity profile (i.e. the slope or the intensity variation) at each position along the x-axis corresponding to an identified extrema is used to determine if the respective extrema is a peak or a valley.  In a variant method for identifying the limits of an edge identified in an image portion, the extrema of the second derivative 1316 are used to determine corresponding points of inflexion 1322 of the first derivative 1314. One iteration (or step) of Newton's method is then applied to the first derivative 1314 from the points of inflexion 1322, in order to better define the positions of the limits 1324 of the edge, as shown by arrows 1326. The examiner interprets based on the derivatives of the profiles that the prior art can determine extrema points that correspond to an edge on the image and inflexion points to define the positions of the limits of the edges.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Huang and Chun with Rivard in order to determine a first and second derivative of the interval profile to determine geometric features. One skilled in the art would have been motivated to modify Huang and Chun in this manner in order to measure and verify dimensions of an object based on the location of identified edges. (Rivard, Col 1, Lines 27-28)
However Chun, Huang and Rivard do not explicitly teach wherein the measured interval profile is generated by plotting a length of a pointer from the reference point to the outline of the frame object over a complete revolution clockwise starting from a perpendicularly upward location
Panwar teaches wherein the measured interval profile is generated by plotting a length of a pointer from the reference point to the outline of the frame object over a complete revolution clockwise starting from a perpendicularly upward location(Page 5, Left Col, Paragraph 1, Here, in table I, gestures and their corresponding finger tips(peaks) are plotted using centroid as a reference point for hand gesture recognition. If we divide the hand in to two regions using centroid, then it will partitioned the hand region in to the finger region and non-finger region, so for detecting the number of fingers in hand image we use this peak-centroid plot considering finger region as a significant portion of hand gesture. From other half of the hand which is non finger region, the only thing which matters is the presence or absence of thumb in the hand and for the detection of thumb we applied different approach on the basis of assumption. So we have only considered the finger region of the hand to plot the graph for detected peaks. Green line in the graph is plotted to show the highest finger tip or maximum distance of peak from the centroid and red line represents the threshold line which is plotted at the 75% of the maximum peak value or distance. This threshold line plays a significant role in classifying the detected peaks in to significant peaks and insignificant peaks. The examiner interprets as seen in Table 1 shows images of gestures and the graph generated by using the centroid of the hand to the peak of the finger tips with the maxima being the tip of the finger  and minima being anything that is not a finger or significant portion of the hand which means the art would have to scan the entire hand in a revolution to determine these points.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Chun, Huang and Rivard with Panwar in order to generate a profile by plotting a pointer over a complete revolution. One skilled in the art would have been motivated to modify Chun. Huang and Rivard in this manner in order to recognize different hand shape and gestures accurately. (Panwar, Abstract)
Regarding Claim 2, the combination of Chun, Huang, Rivard and Panwar teaches the method of claim 1, wherein the reference point is the geometric centroid of the frame object(Chun, ¶[0052],  FIG. 4A shows an example in which a predetermined specific point Ψ is used as a center point of a hand)
Regarding Claim 3, the combination of Chun, Huang, Rivard and Panwar teaches the method of claim 1, wherein a continuity test detects associated frame objects of successive frames, and the trajectory is determined based on the associated frame objects (Chun, ¶[0068] Referring to FIG. 11A, according to the time division method, the gesture detection module 22 divides the entire time into a plurality of time sections and generates and delivers trajectory information during any time section. In this case, the entire trajectory information is divided into n−1.sup.th trajectory information, n.sup.th trajectory information, and n+1.sup.th trajectory information. Also, the gesture recognition module 24 recognizes a hand gesture in combination of the nth trajectory information and also its preceding and following trajectory information. To this end, the gesture recognition module 24 may recognize the hand gesture in consideration of continuity or interoperability between the preceding and following trajectory information. The examiner interprets the prior art is determining the trajectory of the frame object which is the hand through successive frames.)
Regarding Claim 4, the combination of Chun, Huang, Rivard and Panwar teaches the method of claim 1, wherein orientations are determined for the frame objects, and the gesture is further determined based on the orientations of the frame objects (Chun, ¶[0044] Also, in step S10, the wearable electronic device acquires an image sequence for a predetermined time, that is, a series of hand images. This is because a hand gesture is represented as a shape and/or motion of a hand for a predetermined time. That is, a hand gesture is not limited to a change in position of a hand in a space with the lapse of time, and may include a change in shape of a hand. The examiner interprets that a change in shape and change in position refers to the orientation of the hand which is further used to classify the gesture.).
Regarding Claim 5, the combination of Chun, Huang, Rivard and Panwar teaches the method of claim 1, wherein the captured image data comprise picture elements and the picture elements have associated distance information (Chun, ¶[0046] the hand image may additionally include a depth map image captured with a depth camera. A depth camera refers to a camera that may acquire data on a distance to a subject by emitting light such as infrared (IR) rays to the subject. When such a depth camera is used, it is possible to directly obtain depth information, that is, a depth map of a subject. However, a light source such as a light emitting diode (LED) that may emit IR is additionally needed, and also the light source has large power consumption.)
Regarding Claim 6, the combination of Chun, Huang, Rivard and Panwar teaches the method of claim 1, wherein a respective outline of the frame object is determined for each frame (Chun, ¶[0049] Subsequently, the IoMTW system, for example, the wearable electronic device or the processing unit detects a hand shape on the basis of a contour of the hand area (S12). The term “hand shape” refers to a detailed shape of a hand.)and wherein the gesture is further determined based on the measured interval profile (Huang, ¶[0107] The system and method of the present invention use skin-color and motion based model to achieve real-time segmentation, and approximates finger positions based from extracted hand mask and contour. The finger states are quantized and key postures are determined by comparing all postures to a pre-established posture database. A geometric method is used to classify the hand gestures. The examiner interprets that by determining the finger positions of the hand that the hand gestures are being classified. As seen in Figure 10, if a finger is up then the graph will depict a maxima value and that is being used to perform the classification of the hand gesture.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Huang to Chun and Rivard in order to determine an interval profile for each frame object in order to determine gesture.  One skilled in the art would have been motivated to modify Chun and Rivard in this manner in order to apply a geometric classification algorithm to recognize the gesture. (Huang, ¶[0012])
Regarding Claim 7, the combination of Chun, Huang, Rivard and Panwar teaches the method of claim 6, wherein geometric profile features of the measured interval profiles are determined(Huang, ¶[0070] Referring to FIG. 10, the distance between the palm bottom B.sub.p and each contour point above the palm bottom B.sub.p are measured. Two local maxima with .theta. close to directions of the two outlines L1, L2 (e.g. difference &lt;10.degree.) are found, and then defined as pinky finger (e.g. F.sub.T1) and thumb directions (e.g. F.sub.T5). If no appropriate candidate is found, outline directions L1 and L2 may be used to represent picky finger and thumb directions. ¶[0071] After pinky finger (e.g. F.sub.T1) and thumb directions (e.g. F.sub.T5) are known, we search for other local maxima in between (e.g. F.sub.T0). After some local maxima (fingers) are detected directly, the method determines if there is any missing finger, and which fingers are missing. The examiner interprets the maximum points of the graph shown in figure 10 are used to determine the geometric profile features of the hand whether a finger is up are down.)and the gesture is determined based on the geometric profile features (Huang, ¶[0107] The system and method of the present invention use skin-color and motion based model to achieve real-time segmentation, and approximates finger positions based from extracted hand mask and contour. The finger states are quantized and key postures are determined by comparing all postures to a pre-established posture database. A geometric method is used to classify the hand gestures. The examiner interprets after the finger position is determined the prior art performs a database comparison in order to determine the gesture).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Huang to Chun and Rivard in order to determine a geometric profile based on the measured interval profile. One skilled in the art would have been motivated to modify Chun in this manner in order to apply a geometric classification algorithm to recognize the gesture. (Huang, ¶[0012])
Regarding Claim 8, the combination of Chun, Huang, Rivard and Panwar teaches the method of claim 6, wherein the gesture is determined based on the profile comparison in which the measured interval profiles are compared with a multiplicity of reference interval profiles, and wherein the reference interval profiles each have an associated gesture. (Huang, ¶[0107], The finger states are quantized and key postures are determined by comparing all postures to a pre-established posture database. A geometric method is used to classify the hand gestures. The examiner interprets that the interval profile as seen in Figure 10, shows if a finger is up or down by the maxima points on the graph and those interval profiles are compared to the pre-established posture database in order to determine the gesture of the hand.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Huang to Chun and Rivard in order to determine a gesture by comparing interval profiles. One skilled in the art would have been motivated to modify Chun and Rivard in this manner in order to apply a geometric classification algorithm to recognize the gesture. (Huang, ¶[0012])
Regarding Claim 9, the combination of Chun, Huang, Rivard and Panwar teaches the method of claim 8, wherein geometric reference features are determined for the reference interval profiles(Huang, ¶[0070] Referring to FIG. 10, the distance between the palm bottom B.sub.p and each contour point above the palm bottom B.sub.p are measured. Two local maxima with .theta. close to directions of the two outlines L1, L2 (e.g. difference &lt;10.degree.) are found, and then defined as pinky finger (e.g. F.sub.T1) and thumb directions (e.g. F.sub.T5). If no appropriate candidate is found, outline directions L1 and L2 may be used to represent picky finger and thumb directions. [0071] After pinky finger (e.g. F.sub.T1) and thumb directions (e.g. F.sub.T5) are known, we search for other local maxima in between (e.g. F.sub.T0). After some local maxima (fingers) are detected directly, the method determines if there is any missing finger, and which fingers are missing. The examiner interprets that the geometric reference features are if fingers are up or down or missing and based on figure 10, maxima points relate to the finger direction if its high that means the finger is pointed up.)and the profile comparison is performed based on the reference features and the profile features of the measured interval profiles (Huang, ¶[0107] The system and method of the present invention use skin-color and motion based model to achieve real-time segmentation, and approximates finger positions based from extracted hand mask and contour. The finger states are quantized and key postures are determined by comparing all postures to a pre-established posture database. A geometric method is used to classify the hand gestures. The examiner interprets after the finger position is determined the prior art performs a database comparison between the interval profile and the reference interval profile.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Huang to Chun and Rivard in order to determine a gesture by comparing interval profiles. One skilled in the art would have been motivated to modify Chun and Rivard in this manner in order to apply a geometric classification algorithm to recognize the gesture. (Huang, ¶[0012])
Regarding Claim 10, the combination of Chun, Huang, Rivard and Panwar teaches the method of claim 8, wherein at least two extreme values of the measured interval profiles are determined, and the profile comparison is effected based on the determined extreme values of the measured interval profiles. (Huang, ¶[0070] Referring to FIG. 10, the distance between the palm bottom B.sub.p and each contour point above the palm bottom B.sub.p are measured. Two local maxima with .theta. close to directions of the two outlines L1, L2 (e.g. difference &lt;10.degree.) are found, and then defined as pinky finger (e.g. F.sub.T1) and thumb directions (e.g. F.sub.T5). If no appropriate candidate is found, outline directions L1 and L2 may be used to represent picky finger and thumb directions. The examiner interprets that the prior art is determining maxima points in the interval profile as shown in figure 10 and those maxima points reflect if a finger is up which is used to determine the gesture of the hand.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Huang to Chun in order to determine a maxima point on the interval profile. One skilled in the art would have been motivated to modify Chun in this manner in order to apply a geometric classification algorithm to recognize the gesture. (Huang, ¶[0012])
Regarding Claim 12, the combination of Chun, Huang, Rivard and Panwar teaches the method of claim 8, wherein at least two extreme values of the measured interval profiles are determined, and the profile comparison is effected based on the determined extreme values of the measured interval profiles. (Huang, ¶[0011] System and methods are disclosed for real time recognition of hand gestures for remote control. The system uses a geometric classifier that quantizes each finger into a plurality of states, two for the thumb, and 3 for each finger.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Huang to Chun in order to perform a profile comparison by a machine learning algorithm. One skilled in the art would have been motivated to modify Chun in this manner in order to apply a geometric classification algorithm to recognize the gesture. (Huang, ¶[0012])
Regarding Claim 13, the combination of Chun, Huang, Rivard and Panwar teaches the method of claim 1, wherein the determination of the gesture involves testing whether at least one frame object of the frames is detected as a hand(Chun, ¶[0063] According to an aspect, a hand detection module may generate hand contour information and hand trajectory information in response to a hand gesture event (that is, a sequence of hand images) of a user and may deliver the generated hand contour information and hand trajectory information to a hand recognition module.)
Regarding Claim 14, the combination of Chun, Huang, Rivard and Panwar teaches the method of claim 1, wherein the gesture comprises a rotation of a hand(Chun, ¶[0056] Referring to FIG. 2 again, the IoMTW system, for example, the wearable electronic device or the processing unit recognizes a hand gesture using hand contour information and hand trajectory information (S14). The recognition of the hand gesture is a process of checking which gesture command is indicated by a hand shape and a hand movement path that are detected. That is, according to this embodiment, a hand gesture is recognized by considering both of the hand contour information found in step S12 and the hand trajectory information found in step S13. The examiner interprets from the hand contour information and trajectory it would be inherent that a gesture of the hand could be a rotation of the hand.)
Regarding Claim 15, Chun teaches an apparatus for capturing a user input based on a gesture, the apparatus comprising: a capture unit configured to capture image data having at least two frames (¶[0043], a wearable electronic device acquires a hand image of a user (S10). Here, the hand image is an image including the user's hand, which is not limited to a stereoscopic image. The hand image may be a monoscopic image. In this step, there are no restrictions on a detailed method in which the wearable electronic device acquires an image. For example, the wearable electronic device may directly capture a hand image of a user with a predetermined camera included therein or may receive an image captured by another device.), wherein the frames have associated recording times (¶[0072] Under the above-described prerequisites described in Table 2, the gesture detection module 22 may configure the hand contour information in various methods. For example, the gesture detection module 22 may detect a contour of a hand every frame or at predetermined frame intervals and may generate and deliver the hand contour information. The examiner interprets that the prior art is recording an outline of the hand at every frame or at a predetermined frame interval);a segmentation unit configured to perform a segmentation of each of the captured frames, (¶[0066], the gesture detection module 22 may configure hand trajectory information in various methods for a predetermined time. That is, the gesture detection module 22 may divide the entire hand trajectory into hand trajectory segments in various methods, express each of the hand trajectory segments as its corresponding hand trajectory information, and deliver the hand trajectory information to the gesture recognition module 24. The examiner interprets the prior art is perform segmentation on the captured image of the hand in order to determine the trajectory.), determine a respective frame object for each frame, and determine a reference point for the frame object; ([0052] Subsequently, the IoMTW system, for example, the wearable electronic device or the processing unit finds a hand movement path from the hand area sequence obtained in step S11 (S13). In more detail, the wearable electronic device or the processing unit finds a position of the hand on the basis of the hand area detected from each frame. A position of the hand may be, for example, a position of a center point of the hand in a screen and may be found using a predetermined specific point of the hand or the palm. The examiner interprets the prior art is determining the frame object to be the hand of a person and will detect the center of the hand as the reference point).; a trajectory calculation unit configured to determine a trajectory based on a relative change of positions of the reference points of the frames ([0052] Subsequently, the IoMTW system, for example, the wearable electronic device or the processing unit finds a hand movement path from the hand area sequence obtained in step S11 (S13). In more detail, the wearable electronic device or the processing unit finds a position of the hand on the basis of the hand area detected from each frame. A position of the hand may be, for example, a position of a center point of the hand in a screen and may be found using a predetermined specific point of the hand or the palm. The examiner interprets the prior art is determining the frame object to be the hand of a person and will detect the center of the hand as the reference point); an association unit configured to determine a gesture based on the trajectory and the determined geometric profile features (¶[0053] Also, the wearable electronic device or the processing unit may find a movement path of the center point of the hand, that is, a hand trajectory ,or each frame) and an output unit configured to generate and output an output signal based on the determined gesture.(¶[0056], a hand gesture is recognized by considering both of the hand contour information found in step S12 and the hand trajectory information found in step S13. Also, the IoMTW system finds a gesture command corresponding to the recognized hand gesture and outputs the gesture command.)
Chun does not explicitly teach a profile calculation unit configured to determine a respective interval from the reference point of the frame object to each of a multiplicity of points on an outline of the frame object,4U.S. App. No. 16/625,194Atty. Docket: 52461-308271Page 5 of 9 generate a measured interval profile for each frame object based on the intervals, wherein the measured interval profile of the frame object comprises a parameterization of the outline of the frame object in polar coordinates starting from the reference point of the frame object
Huang teaches a profile calculation unit configured to determine a respective interval from the reference point of the frame object to each of a multiplicity of points on an outline of the frame object As seen in Figure 7, the examiner interprets Bp to be the reference point and Ft1, Ft3, and Ft5 to be the multiplicity of points on the outline of the hand. As seen in Figure 10, shows the interval from the reference point Bp to the each point on the outline of the hand which is measured in distance according to the graph shown.)4U.S. App. No. 16/625,194Atty. Docket: 52461-308271Page 5 of 9generate a measured interval profile for each frame object based on the intervals (As seen in Figure 10, the prior art shows a measured interval profile produced for the frame object which is the hand of a person. The intervals are measured by the distance between the reference point Bp and each Ft points which correspond to a finger of the hand.) and wherein the gesture is further determined based on the measured interval profile (¶[0107] The system and method of the present invention use skin-color and motion based model to achieve real-time segmentation, and approximates finger positions based from extracted hand mask and contour. The finger states are quantized and key postures are determined by comparing all postures to a pre-established posture database. A geometric method is used to classify the hand gestures. The examiner interprets that by determining the finger positions of the hand that the hand gestures are being classified. As seen in Figure 10, if a finger is up then the graph will depict a maxima value and that is being used to perform the classification of the hand gesture.)
wherein the measured interval profile of the frame object comprises a parameterization of the outline of the frame object in polar coordinates starting from the reference point of the frame object (Fig. 7 shows that they are using the center of the hand and measuring the distance to the outline of a finger and angle which is also disclosed in ¶[0065] and they plot those points as seen in fig. 10.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Huang to Chun in order to determine an interval profile for each frame object in order to determine gesture.  One skilled in the art would have been motivated to modify Chun in this manner in order to apply a geometric classification algorithm to recognize the gesture. (Huang, ¶[0012])
However Huang and Chun do not explicitly teach wherein a first derivative and a second derivative with respect to location of the interval profiles are determined and a profile comparison of the interval profiles is effected based on the determined first and second derivative with respect to location, wherein geometric features of the interval profiles are determined based on the first and second derivative with respect to location, and wherein the geometric features of the interval profile include a number and placement of extreme values and points of inflection of the interval profile.
Rivard teaches wherein a first derivative and a second derivative with respect to location of the interval profiles are determined (Col 12, Lines 37-42, In a variant example of implementation of the present invention, edge candidates corresponding to extrema of the intensity variation are determined in a basis of the second derivative of the intensity profile (i.e. the slope variation), while the first derivative of the intensity profile (i.e. the slope or the intensity variation) at each position along the x-axis corresponding to an identified extrema is used to determine if the respective extrema is a peak or a valley.)and a profile comparison of the interval profiles is effected based on the determined first and second derivative with respect to location (Col 13, Lines 40-43, At step 706, the slope value is compared to a predefined global threshold. If the slope value at the particular position is positive and if the slope value is greater than the global threshold at step 706, the particular position is identified as corresponding to an edge candidate. The examiner interprets that the prior art is comparing the slope of the intensity profiles to a threshold based on the derivatives of the profile.), wherein geometric features of the interval profiles are determined based on the first and second derivative with respect to location and wherein the geometric features of the interval profile include a number and placement of extreme values and points of inflection of the interval profile. (Col 12, Lines 37-42, edge candidates corresponding to extrema of the intensity variation are determined in a basis of the second derivative of the intensity profile (i.e. the slope variation), while the first derivative of the intensity profile (i.e. the slope or the intensity variation) at each position along the x-axis corresponding to an identified extrema is used to determine if the respective extrema is a peak or a valley.  In a variant method for identifying the limits of an edge identified in an image portion, the extrema of the second derivative 1316 are used to determine corresponding points of inflexion 1322 of the first derivative 1314. One iteration (or step) of Newton's method is then applied to the first derivative 1314 from the points of inflexion 1322, in order to better define the positions of the limits 1324 of the edge, as shown by arrows 1326. The examiner interprets based on the derivatives of the profiles that the prior art can determine extrema points that correspond to an edge on the image and inflexion points to define the positions of the limits of the edges.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Huang and Chun with Rivard in order to determine a first and second derivative of the interval profile to determine geometric features. One skilled in the art would have been motivated to modify Huang and Chun in this manner in order to measure and verify dimensions of an object based on the location of identified edges. (Rivard, Col 1, Lines 27-28)However Chun, Huang and Rivard do not explicitly teach wherein the measured interval profile is generated by plotting a length of a pointer from the reference point to the outline of the frame object over a complete revolution clockwise starting from a perpendicularly upward location
Panwar teaches wherein the measured interval profile is generated by plotting a length of a pointer from the reference point to the outline of the frame object over a complete revolution clockwise starting from a perpendicularly upward location(Page 5, Left Col, Paragraph 1, Here, in table I, gestures and their corresponding finger tips(peaks) are plotted using centroid as a reference point for hand gesture recognition. If we divide the hand in to two regions using centroid, then it will partitioned the hand region in to the finger region and non-finger region, so for detecting the number of fingers in hand image we use this peak-centroid plot considering finger region as a significant portion of hand gesture. From other half of the hand which is non finger region, the only thing which matters is the presence or absence of thumb in the hand and for the detection of thumb we applied different approach on the basis of assumption. So we have only considered the finger region of the hand to plot the graph for detected peaks. Green line in the graph is plotted to show the highest finger tip or maximum distance of peak from the centroid and red line represents the threshold line which is plotted at the 75% of the maximum peak value or distance. This threshold line plays a significant role in classifying the detected peaks in to significant peaks and insignificant peaks. The examiner interprets as seen in Table 1 shows images of gestures and the graph generated by using the centroid of the hand to the peak of the finger tips with the maxima being the tip of the finger  and minima being anything that is not a finger or significant portion of the hand which means the art would have to scan the entire hand in a revolution to determine these points.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Chun, Huang and Rivard with Panwar in order to generate a profile by plotting a pointer over a complete revolution. One skilled in the art would have been motivated to modify Chun. Huang and Rivard in this manner in order to recognize different hand shape and gestures accurately. (Panwar, Abstract)
Regarding Claim 16, the combination of Chun, Huang, Rivard and Panwar teaches the apparatus of claim 15, wherein the reference point is the geometric centroid of the frame object(Chun, ¶[0052],  FIG. 4A shows an example in which a predetermined specific point Ψ is used as a center point of a hand)
Regarding Claim 17, the combination of Chun, Huang, Rivard and Panwar teaches the apparatus of claim 15, wherein a continuity test detects associated frame objects of successive frames, and the trajectory is determined based on the associated frame objects (¶[0068] Referring to FIG. 11A, according to the time division method, the gesture detection module 22 divides the entire time into a plurality of time sections and generates and delivers trajectory information during any time section. In this case, the entire trajectory information is divided into n−1.sup.th trajectory information, n.sup.th trajectory information, and n+1.sup.th trajectory information. Also, the gesture recognition module 24 recognizes a hand gesture in combination of the nth trajectory information and also its preceding and following trajectory information. To this end, the gesture recognition module 24 may recognize the hand gesture in consideration of continuity or interoperability between the preceding and following trajectory information. The examiner interprets the prior art is determining the trajectory of the frame object which is the hand through successive frames.).
Regarding Claim 18, the combination of Chun, Huang, Rivard and Panwar teaches the apparatus of claim 15, wherein orientations are determined for the frame objects, and the gesture is further determined based on the orientations of the frame objects (Chun, ¶[0044] Also, in step S10, the wearable electronic device acquires an image sequence for a predetermined time, that is, a series of hand images. This is because a hand gesture is represented as a shape and/or motion of a hand for a predetermined time. That is, a hand gesture is not limited to a change in position of a hand in a space with the lapse of time, and may include a change in shape of a hand. The examiner interprets that a change in shape and change in position refers to the orientation of the hand which is further used to classify the gesture.)
Regarding Claim 19, the combination of Chun, Huang, Rivard and Panwar teaches the apparatus of claim 15, wherein the captured image data comprise picture elements and the picture elements have associated distance information (Chun, ¶[0046] the hand image may additionally include a depth map image captured with a depth camera. A depth camera refers to a camera that may acquire data on a distance to a subject by emitting light such as infrared (IR) rays to the subject. When such a depth camera is used, it is possible to directly obtain depth information, that is, a depth map of a subject. However, a light source such as a light emitting diode (LED) that may emit IR is additionally needed, and also the light source has large power consumption.).
Regarding Claim 20, the combination of Chun, Huang, Rivard and Panwar teaches the apparatus of claim 15, 
wherein a respective outline of the frame object is determined for each frame (Chun, ¶[0049] Subsequently, the IoMTW system, for example, the wearable electronic device or the processing unit detects a hand shape on the basis of a contour of the hand area (S12). The term “hand shape” refers to a detailed shape of a hand.)
and wherein the gesture is further determined based on the measured interval profile (Huang, ¶[0107] The system and method of the present invention use skin-color and motion based model to achieve real-time segmentation, and approximates finger positions based from extracted hand mask and contour. The finger states are quantized and key postures are determined by comparing all postures to a pre-established posture database. A geometric method is used to classify the hand gestures. The examiner interprets that by determining the finger positions of the hand that the hand gestures are being classified. As seen in Figure 10, if a finger is up then the graph will depict a maxima value and that is being used to perform the classification of the hand gesture.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Huang to Chun and Rivard in order to determine an interval profile for each frame object in order to determine gesture.  One skilled in the art would have been motivated to modify Chun and Rivard in this manner in order to apply a geometric classification algorithm to recognize the gesture. (Huang, ¶[0012])
Regarding Claim 21, the combination of Chun, Huang, Rivard and Panwar teaches the apparatus of claim 20, wherein geometric profile features of the measured interval profiles are determined(Huang, ¶[0070] Referring to FIG. 10, the distance between the palm bottom B.sub.p and each contour point above the palm bottom B.sub.p are measured. Two local maxima with .theta. close to directions of the two outlines L1, L2 (e.g. difference &lt;10.degree.) are found, and then defined as pinky finger (e.g. F.sub.T1) and thumb directions (e.g. F.sub.T5). If no appropriate candidate is found, outline directions L1 and L2 may be used to represent picky finger and thumb directions. ¶[0071] After pinky finger (e.g. F.sub.T1) and thumb directions (e.g. F.sub.T5) are known, we search for other local maxima in between (e.g. F.sub.T0). After some local maxima (fingers) are detected directly, the method determines if there is any missing finger, and which fingers are missing. The examiner interprets the maximum points of the graph shown in figure 10 are used to determine the geometric profile features of the hand whether a finger is up are down.) and the gesture is determined based on the geometric profile features (Huang, ¶[0107] The system and method of the present invention use skin-color and motion based model to achieve real-time segmentation, and approximates finger positions based from extracted hand mask and contour. The finger states are quantized and key postures are determined by comparing all postures to a pre-established posture database. A geometric method is used to classify the hand gestures. The examiner interprets after the finger position is determined the prior art performs a database comparison in order to determine the gesture).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Huang to Chun and Rivard in order to determine a geometric profile based on the measured interval profile. One skilled in the art would have been motivated to modify Chun in this manner in order to apply a geometric classification algorithm to recognize the gesture. (Huang, ¶[0012])
Regarding Claim 22, the combination of Chun, Huang, Rivard and Panwar teaches the apparatus of claim 20, wherein the gesture is determined based on the profile comparison in which the measured interval profiles are compared with a multiplicity of reference interval profiles, and wherein the reference interval profiles each have an associated gesture (Huang, ¶[0107], The finger states are quantized and key postures are determined by comparing all postures to a pre-established posture database. A geometric method is used to classify the hand gestures. The examiner interprets that the interval profile as seen in Figure 10, shows if a finger is up or down by the maxima points on the graph and those interval profiles are compared to the pre-established posture database in order to determine the gesture of the hand.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Huang to Chun and Rivard in order to determine a gesture by comparing interval profiles. One skilled in the art would have been motivated to modify Chun and Rivard in this manner in order to apply a geometric classification algorithm to recognize the gesture. (Huang, ¶[0012])
Regarding Claim 23, the combination of Chun, Huang, Rivard and Panwar teaches the apparatus of claim 22, wherein geometric reference features are determined for the reference interval profiles(Huang, ¶[0070] Referring to FIG. 10, the distance between the palm bottom B.sub.p and each contour point above the palm bottom B.sub.p are measured. Two local maxima with .theta. close to directions of the two outlines L1, L2 (e.g. difference &lt;10.degree.) are found, and then defined as pinky finger (e.g. F.sub.T1) and thumb directions (e.g. F.sub.T5). If no appropriate candidate is found, outline directions L1 and L2 may be used to represent picky finger and thumb directions. [0071] After pinky finger (e.g. F.sub.T1) and thumb directions (e.g. F.sub.T5) are known, we search for other local maxima in between (e.g. F.sub.T0). After some local maxima (fingers) are detected directly, the method determines if there is any missing finger, and which fingers are missing. The examiner interprets that the geometric reference features are if fingers are up or down or missing and based on figure 10, maxima points relate to the finger direction if its high that means the finger is pointed up.)and the profile comparison is performed based on the reference features and the profile features of the measured interval profiles (Huang, ¶[0107] The system and method of the present invention use skin-color and motion based model to achieve real-time segmentation, and approximates finger positions based from extracted hand mask and contour. The finger states are quantized and key postures are determined by comparing all postures to a pre-established posture database. A geometric method is used to classify the hand gestures. The examiner interprets after the finger position is determined the prior art performs a database comparison between the interval profile and the reference interval profile.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Huang to Chun and Rivard in order to determine a gesture by comparing interval profiles. One skilled in the art would have been motivated to modify Chun and Rivard in this manner in order to apply a geometric classification algorithm to recognize the gesture. (Huang, ¶[0012])
Regarding Claim 24, the combination of Chun, Huang, Rivard and Panwar teaches the apparatus of claim 22, where Huang teaches wherein at least two extreme values of the measured interval profiles are determined and the profile comparison is effected based on the determined extreme values of the measured interval profiles (Huang, ¶[0070] Referring to FIG. 10, the distance between the palm bottom B.sub.p and each contour point above the palm bottom B.sub.p are measured. Two local maxima with .theta. close to directions of the two outlines L1, L2 (e.g. difference &lt;10.degree.) are found, and then defined as pinky finger (e.g. F.sub.T1) and thumb directions (e.g. F.sub.T5). If no appropriate candidate is found, outline directions L1 and L2 may be used to represent picky finger and thumb directions. The examiner interprets that the prior art is determining maxima points in the interval profile as shown in figure 10 and those maxima points reflect if a finger is up which is used to determine the gesture of the hand.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Huang to Chun and Rivard in order to determine a maxima point on the interval profile. One skilled in the art would have been motivated to modify Chun and Rivard in this manner in order to apply a geometric classification algorithm to recognize the gesture. (Huang, ¶[0012])
Regarding Claim 26, the combination of Chun, Huang, Rivard and Panwar teaches the apparatus of claim 22, wherein the profile comparison is performed based on a machine learning method(Huang, ¶[0011] System and methods are disclosed for real time recognition of hand gestures for remote control. The system uses a geometric classifier that quantizes each finger into a plurality of states, two for the thumb, and 3 for each finger.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Huang to Chun and Rivard in order to perform a profile comparison by a machine learning algorithm. One skilled in the art would have been motivated to modify Chun and Rivard in this manner in order to apply a geometric classification algorithm to recognize the gesture. (Huang, ¶[0012])
Regarding Claim 27, the combination of Chun, Huang, Rivard and Panwar teaches the apparatus of claim 15, wherein the determination of the gesture involves testing whether at least one frame object of the frames is detected as a hand (Chun ¶[0063] According to an aspect, a hand detection module may generate hand contour information and hand trajectory information in response to a hand gesture event (that is, a sequence of hand images) of a user and may deliver the generated hand contour information and hand trajectory information to a hand recognition module.)
Regarding Claim 28, the combination of Chun, Huang, Rivard and Panwar teaches the apparatus of claim 15, wherein the gesture comprises a rotation of a hand (Chun, ¶[0056] Referring to FIG. 2 again, the IoMTW system, for example, the wearable electronic device or the processing unit recognizes a hand gesture using hand contour information and hand trajectory information (S14). The recognition of the hand gesture is a process of checking which gesture command is indicated by a hand shape and a hand movement path that are detected. That is, according to this embodiment, a hand gesture is recognized by considering both of the hand contour information found in step S12 and the hand trajectory information found in step S13. The examiner interprets from the hand contour information and trajectory it would be inherent that a gesture of the hand could be a rotation of the hand.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        /CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663